Citation Nr: 1222220	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, currently diagnosed as major depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO rating decision. 

During the course of his appeal, the Veteran requested a Board hearing at the RO, but withdrew this request in September 2011. Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO in February 2012.  A transcript of the hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The record reflects that the Veteran is currently diagnosed as having major depressive disorder with psychosis.  He asserts that his symptoms of depression are a result of and began during his period of active service, but he has not been afforded a VA examination to address the nature and likely etiology of his claimed condition.  

As the Veteran's service personnel records may contain information that is relevant to the nature and extent of the Veteran's in-service psychiatric symptoms, the RO must seek to obtain the Veteran's complete official military personnel file.  See 38 C.F.R. § 5103A(a)-(c).   

A careful review of the record shows that relevant post-service treatment documents have not been obtained by the RO. The RO must seek to assist the Veteran in obtaining these records.  See 38 U.S.C.A. § 5103A(a)-(c).  

Additionally, the Veteran reported having a period of VA hospitalization in 1992 for serious drinking problems in connection with his June 2004 Social Security Administration (SSA) disability determination.  The records referable to this 1992 VA hospitalization are not currently associated with the record.  Therefore, the Board finds that these treatment records should be requested for review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the February 2012 hearing, the Veteran testified about being very frightened and crying a lot in service after hearing machine gun fire.  

In a September 2005 statement, the Veteran described having feelings of guilt after a friend was killed.  The Veteran reported that he hears voices and is leery of everyone around him.

Given the Veteran's lay statements and diagnosis of a mental condition, a VA examination and opinion that addresses these matters is required.  38 C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating lay statements may also be sufficient to establish a medical diagnosis or nexus). McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the requirement for warranting a VA examination is a low threshold).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for a psychiatric disorder since service.  Based on the Veteran's response, the RO should take all indicated action in order to obtain copies of any outstanding records from any identified treatment source.  

This should include copies any records referable to the VA hospitalization in 1992 as referred to in the Veteran's June 2004 SSA determination.   

The Veteran must also be advised with respect to private medical evidence that he may alternatively obtain the copies of the records on his own and submit them to the RO.

2.  The RO should take all indicated action in order to obtain copies of the Veteran's service personnel records and associate them with the claims file.  

3.  The RO then should arrange for the Veteran to be scheduled for a VA examination in order to determine the nature and likely etiology of the claimed psychiatric disorder.  

The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

The examiner should elicit from the Veteran and record a complete medical history.  Any indicated testing or diagnostic studies should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner must provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability including any depressive disorder had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.   The examiner is requested to provide a fully reasoned explanation or rationale for any opinions expressed. 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

